Title: John Adams to Abigail Adams, 27 December 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 27. 1796
          
          I recd yours of the 14 on Fryday: but had no Letter on Monday.
          According to present appearances, Jefferson will be Daddy Vice, and between you and me I expect you will soon See a more ample Provision made for him, that he may live in Style—and not be obliged to lodge at Taverns and ride in Stage Coaches. I See plainly enough that when your Washingtons and Adams’s are Stowed away our dear Country will have a gay Government. I cannot help these injudicious Extreams into which People will run, nor these invidious Partialities.
          The Rumours of Peculation and Want of Probity as well as want of Fidelity to Trusts are allarming & afflicting. My Old Friends Mifflin, McKean Ewing, exhibit despicable and detestible Phenomena for Governors Judges & Heads of Colledges, as their Conduct is represented daily in public Companies. I know nothing more.— McKean indeed is only charged with a little too much Madeira and Infidelity to Friendship and political Principle.
          Whatever the French may Say without stammering or with Swaggering, the American People will not be frightened by them.
          Swan came to visit me, as well as Tenche Coxe. What a Puppy this last? He left his Card. I was at home when the other came and had a Conversation with him civilly enough.—
          
          The Prospect before me, opens many Questions and Inquiries concerning House, Furniture, Equipage, Servants and many other Things which will give me trouble and occupation enough and the more because you will not be here— Luckily for you— I should tremble for your health if you had all the Visits and Ceremonies to go through and all the Preparations to make.
          71 is the Ne plus ultra—it is now certain that no Man can have more and but one so many— if no irregularity appears to set aside Votes 71 will carry the Point. I know of no irregularity. The suggested one of Vermont appears without foundation. I am affectionately
          
            J. A.
          
        